Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 29, 2019                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  158711                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  TUDOR INSURANCE COMPANY,                                                                            Richard H. Bernstein
           Plaintiff/Counterdefendant/                                                                Elizabeth T. Clement
           Cross-Defendant-Appellee,                                                                  Megan K. Cavanagh,
                                                                                                                       Justices

  and
  CARMEN OTERO, by Guardian WANDA
  RUIZ,
          Intervening Plaintiff/
          Cross-Plaintiff-Appellant,
  v                                                                SC: 158711
                                                                   COA: 335841
                                                                   Wayne CC: 13-010270-CK
  PM SERVICES, INC., f/k/a ALTMAN
  MANAGEMENT COMPANY,
           Defendant/Counterplaintiff/
           Cross-Plaintiff,
  and
  NATIONAL UNION FIRE INSURANCE
  COMPANY OF PITTSBURG, PA,
           Defendant/Cross-Defendant-
           Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 21, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 29, 2019
           p0522
                                                                              Clerk